SECOND DIVISION
                           MILLER, P. J.,
        MERCIER, J., and PHIPPS, SENIOR APPELLATE JUDGE

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   January 27, 2022



In the Court of Appeals of Georgia
 A20A0189. THE STATE v. GILMORE.

      MERCIER, Judge.

      In State v. Gilmore, 355 Ga. App. 536 (844 SE2d 877) (2020), this Court

affirmed the trial court’s denial of the State’s motions to admit a video recording of

a controlled drug buy. In State v. Gilmore, 312 Ga. 289 (862 SE2d 499) (2021), the

Georgia Supreme Court reversed our decision, holding that the admission of the video

recording was not barred by the Confrontation Clause, and it remanded this case for

further proceedings. We therefore vacate our earlier opinion, adopt the opinion of the

Supreme Court as our own, and reverse the trial court’s judgment.

      Judgment reversed. Miller, P. J., and Senior Appellate Judge Herbert E.

Phipps concur.